El Juez Asociado Señor Irizarry Yunque
emitió la opinión del Tribunal.
La Ley Núm. 25 de 3 de junio de 1960 dispone como sigue en su See. 6 (18 L.P.R.A. sec. 249d):
“Sec. 249d. —Maestros candidatos a cargos por elección.
Cuando un maestro de instrucción pública en servicio activo sea oficialmente nominado para un cargo de elección popular por un partido político y decida aceptar su candidatura, quedará automáticamente relevado del servicio diurno y nocturno a par-tir de la fecha en que su candidatura quede definitivamente ra-dicada en la Secretaría de Estado hasta pasadas las elecciones generales en Puerto Rico; Disponiéndose que en tal caso el Secre-tario de Instrucción Pública concederá una licencia especial con paga al maestro concernido, desde la fecha de la radicación defi-nitiva de su candidatura en el año de elecciones hasta un día después de celebradas las mismas. Esta licencia no será descon-tada de ningún otro tipo de licencia. En adición a dicha licencia con sueldo tendrá derecho a solicitar y disfrutar de licencia sin sueldo hasta la terminación del primer semestre escolar. De no salir electo podrá reintegrarse, si así lo deseare, a su antiguo cargo con los mismos derechos y prerrogativas que tuviere al momento de su separación. Si su plaza estuviere ocupada o si no hubiere una plaza vacante de la misma categoría en su distrito escolar el Secretario de Instrucción Pública prorrogará la licen-*595cia especial con paga hasta la iniciación oficial del segundo se-mestre escolar. De salir electo, el Secretario de Instrucción Pú-blica deberá concederle licencia sin sueldo por el período de su incumbencia en el cargo, si el maestro lo solicitare.” (Énfasis nuestro.)
Plantea el presente recurso si viene obligado el Secretario de Instrucción Pública a contratar como maestros a aquellas personas que se hubieren estado desempeñando como maestros provisionales, sustitutos o temporeros a base de contratos de año en año, y que a su vez figuraren oficialmente como candi-datos de partidos políticos para puestos de elección popular en un año de elecciones. Por entender que tales maestros no pueden considerarse “en servicio activo” resolvemos que no tienen derecho a ser nombrados para a su vez acogerse a los beneficios de dicha ley.
La cuestión ante nos se plantea a base de la situación de hechos que a continuación exponemos. En noviembre de 1976 se celebraron elecciones generales en Puerto Rico. Para agosto de dicho año alrededor de ochocientos maestros de instrucción pública habían indicado su intención de acogerse a los beneficios de la transcrita See. 6 de la mencionada Ley Núm. 25. De éstos, 356 habían sido debidamente certificados como candidatos a cargos electivos. En julio el Secretario de Instrucción impartió instrucciones para que no se contratara para el curso escolar que comenzaría el 2 de agosto a aquellos maestros que no ocupasen plazas en propiedad como maestros permanentes o probatorios(1) y que hubieren aceptado nominaciones a cargos electivos en las elecciones de noviembre. *596Afectaba dicha directriz a los maestros contratados de año en año, cuyos contratos habían expirado al terminar el curso escolar inmediatamente precedente. Estos son los llamados maestros provisionales, sustitutos y temporeros. (2)
Los aquí recurridos, candidatos postulados por diferentes partidos políticos,(3) instaron demanda de injunction ante el Tribunal Superior, Sala de San Juan, para que, entre otras cosas, se ordenara al Secretario de Instrucción Pública a otorgar contratos a todos los maestros que para el 30 de junio de 1976 figuraban en listas de turnos para nombramien-to, independientemente de que fueran o no candidatos a car-gos electivos. El Secretario compareció y aceptó que los maestros permanentes y probatorios tenían derecho a los beneficios de la citada ley, pero no así los provisionales, sustitutos y temporeros, que trabajaban por contrato de año en año. Ar-gumentó el Secretario que éstos no son maestros “en servicio activo” por haber expirado sus contratos al terminar el año escolar, y que sería absurdo otorgarles contrato para comen-zar el 2 de agosto si en esa misma fecha vendría obligado el Secretario a relevarles y colocar en lugar de ellos maestros sustitutos para ocupar sus plazas por el tiempo dispuesto por la citada ley, con el impacto económico adverso para el erario público de que se estarían pagando dos sueldos por un solo trabajo.
*597El tribunal de instancia concluyó, sin embargo, que la interpretación dada por el Secretario al citado estatuto “tiene el efecto de crear unas clasificaciones entre las distintas categorías de maestros” y que, “ [cuando] estas clasificaciones afectan derechos constitucionales .... las mismas están sujetas a un escrutinio judicial estricto,” siendo el Estado “el que tiene el peso de demostrar que la clasificación es permisible constitucionalmente y que su propósito es razonablemente necesario.” Convenimos en que toda clasificación que afecte derechos constitucionales debe ser examinada con rigurosidad, particularmente en atención a la cláusula sobre igual protección de las leyes. Pero aunque todo ciudadano tiene derecho a participar en los procesos democráticos que se activan en cada período eleccionario, cuando tal participación es solventada por el Estado mediante paga y beneficios especiales a determinados empleados públicos — como es el caso de la ley que nos ocupa — se crea un privilegio para una clase en particular que debe a su vez ser examinado y aplicado a base de un estricto escrutinio judicial.'
El historial legislativo de la citada Ley Núm. 25 ninguna luz arroja sobre la intención legislativa al incorporarse la frase “en servicio activo” al proyecto que quedó finalmente redactado como la See. 6 que nos ocupa. Dicha frase fue adi-cionada por enmienda de la Cámara de Representantes, sin que se explicara el propósito de la enmienda en el informe que sobre ello se hizo. Véase el Diario de Sesiones, Vol. 13, Tomo 4. Es razonable pensar que dicha frase se tomó de la legislación que fuera derogada por la citada Ley Núm. 25. La Ley Escolar Compilada de Puerto Rico de 12 de marzo de 1903 disponía en su Sec. 52, según enmendada por la Ley Núm. 82 del 19 de agosto de 1925:
“See. 52. — Todos los maestros serán considerados como fun-cionarios o empleados del Gobierno Insular mientras estuviesen en servicio activo, mediante contrato debidamente firmado por el Comisionado de Instrucción, y no tomarán parte activa en las campañas políticas en ninguna forma; disponiéndose, sin em*598bargo, que cuando un maestro fuese nominado para un cargo público de elección popular y deseare defender su candidatura, deberá renunciar inmediatamente su cargo en el magisterio.” (Énfasis nuestro.)
 Al añadirse al proyecto que se convirtió en la Ley Núm. 25 de 3 de junio de 1960 el requisito de que estén “en servicio activo” los maestros favorecidos por dicha ley, tuvo necesariamente que tenerse en mente la See. 52 de la ley dero-gada que, como hemos visto, señalaba a renglón seguido de la frase “en servicio activo”, la frase “mediante contrato debida-mente firmado por el Comisionado de Instrucción.” Es decir, que para estar en servicio activo el maestro tenía que estar contratado. Como secuela razonable se deduce que un maestro cuyo contrato ha expirado no está en servicio activo mientras está pendiente de que se le extienda un nuevo nombramiento y no tiene derecho a que se le extienda contrato para inmedia-tamente acogerse a una licencia con paga bajo las disposicio-nes de la mencionada ley. El maestro cuyo contrato ha ex-pirado no está ocupando plaza alguna a la cual reintegrarse de no salir electo, según dispone la transcrita See. 6.
Estar en lista de turnos no equivale a estar en servicio activo. Quien está en lista de turnos no ha sido contratado aún. La alternativa para los maestros en tal situación es clara: optar por el aula mediante un contrato, u optar por la postulación y la campaña política.
La Ley Núm. 25 reconoce a los maestros de instrucción pública el derecho a participar en las contiendas democráticas que se activan en cada período eleccionario. Al mismo tiempo confiere a los que estén en servicio activo y opten por ser candidatos a elección el derecho de acogerse a licencia con paga desde la fecha en que sus candidaturas queden definitivamente radicadas en la Secretaría de Estado hasta pasadas las elecciones. Este derecho es de naturaleza privilegiada, por lo que su alcance debe interpretarse restrictivamente. Rosario Cartagena v. E.L.A., 101 D.P.R. 620, 630-631 (1973).
*599Antes del 1976 no se había suscitado el problema con que ahora nos confrontamos porque las nominaciones para cargos electivos no se hacían hasta septiembre. Para dicho mes, ya los maestros habían sido contratados y los cursos escolares habían comenzado. Los maestros contratados estaban por tanto en servicio activo al optar por ser candidatos y ser nominados en septiembre. La situación cambió para las elec-ciones del 1976, en que el Código Electoral vigente requería la celebración de primarias el segundo domingo de julio del año de elecciones (Art. 6.007), debiéndose certificar sus re-sultados por el Tribunal Electoral “dentro de los diez días si-guientes. (Art. 6.028.) En cuanto a los candidatos indepen-dientes, éstos tenían que presentar sus peticiones ante el Tribunal Electoral por lo menos quince días antes de la fecha de las primarias, y si no cualificaban, tenían hasta el mediodía del día de las primarias para presentar nuevas peticiones de nominación. (Art. 4.005.) Las candidaturas eran, por tanto, oficiales con antelación al comienzo del curso escolar, lo cual daba oportunidad al Secretario de Instrucción Pública de conocer cuales maestros serían candidatos a elección popular y desarrollar los planes educativos para el nuevo curso a base del presupuesto asignádole.
Bajo la Ley Electoral actualmente en vigor—Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. secs. 3001 a 3383)—la situación seguirá siendo igual que bajo el Código Electoral vigente en 1976. La nueva ley dispone que las primarias se celebren “el último domingo del mes de mayo del mismo año en que se celebren elecciones generales” (16 L.P.R.A. sec. 3158), y los candidatos nominados en primarias serán certi-ficados por la Comisión Electoral dentro de los diez días si-guientes. (16 L.P.R.A. sec. 3174.) En cuanto a candidatos independientes, la vigente ley les requiere “radicar todas sus peticiones en la Comisión no más tarde de los ciento ochenta (180) días de antelación a la fecha señalada para la elección a que aspire.” (16 L.P.R.A. sec. 3177.) Como las elecciones *600generales se celebran “el primer martes después del primer lunes” de noviembre (16 L.P.R.A. see. 3201), el Secretario de Instrucción podrá conocer desde fines de mayo o principios de junio en un año de elecciones la situación de los maestros postulados a cargos electivos, y tomar las providencias que estime necesarias en relación con los maestros a ser contrata-dos. El número de maestros que puedan acogerse a los bene-ficios de la Ley Núm. 25 podría tener un impacto económico perjudicial respecto a los fondos disponibles para el Departa-mento de Instrucción, lo cual es de la incumbencia del Secre-tario de Instrucción. La obediencia de dicha ley resultaría en un costo doble por la labor de cada maestro acogido a sus beneficios: la paga al maestro que esté en campaña política, y la paga a quien le sustituya en el salón de clases. (4)
Ninguna persona tiene un derecho absoluto a que se le nombre en un cargo público. Véase Board of Regents of State Colleges v. Roth, 408 U.S. 564, 577-578 (1972). Los maestros contratados para un determinado curso escolar están en servicio activo mientras estén vigentes sus contratos, como están en servicio activo los maestros contratados permanentemente y los probatorios durante los dos años de servicio continuo para los que son nombrados. Al expirar el contrato de un maestro nombrado por un año, deja éste de estar en servicio activo hasta que se le extienda un nuevo contrato. El Secretario de Instrucción Pública tiene la obligación de “vigilar por la instrucción en Puerto Rico”, y “deberá intervenir en todos los desembolsos hechos para propagarla.” 3 L.P.R.A. sec. 142. En el descargo de esas funciones actuó correctamente el Secretario aquí recurrente al impedir que se *601contrataran como maestros de instrucción pública a personas que no iban a actuar como tales por haber optado por ser can-didatos a elección popular.
Por no estar planteado ante nos el aspecto de validez constitucional de la See. 6 de la tantas veces mencionada Ley Núm. 25 de 3 de junio de 1960, no estamos justificados en pronunciarnos sobre el particular. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 271 (1975); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972). Además la controversia ante nos se centra en la determinación de si los maestros contratados de año en año están en servicio activo. Resuelto esto, resulta académico explorar otros aspectos constitucionales.

Se revocará la sentencia recurrida.

El Juez Asociado Señor Negrón García disintió en opinión separada.
—O—

Los maestros permanentes gozan de contratos con carácter perma-nente. 18 L.P.R.A. see. 214. Todos los maestros, excepto los especiales, caen bajo la clasificación de probatorios durante los primeros dos años de servicio continuo. 18 L.P.R.A. sec. 218, Reglamento para reclutamiento, selección, traslado y reasignación de maestros de instrucción pública, 28 de mayo de 1975, Art. XI. Los maestros probatorios son nombrados para ocupar una plaza por dicho período de prueba. (Reglamento, supra, Art. Id.)


 Maestro sustituto es aquél que posee un certificado regular de maestro y que ocupa una plaza de la misma categoría del certificado que posee por el período de un año escolar o fracción de éste por estar su incumbente dis-frutando de licencia. (Reglamento, supra, Art. le.) Maestro temporero es aquél nombrado para ocupar una plaza por un período independientemente de que posea certificado regular o no de maestro. (Reglamento, supra, Art. If.) Maestro provisional es el que se nombra para ocupar una plaza en una categoría para la que no tiene certificado regular. (Reglamento, supra, Art. Ig.) Todo nombramiento con carácter sustituto o provisional se extenderá por todo o parte del período que comprende el curso escolar. (Reglamento, supra, Art. XII, Sec. 5.)


La acción se instó como una para beneficio de una clase, es decir, los maestros que se encontraban en dicha situación.


 Señala el tribunal de instancia que según cálculos del Departa-mento de Instrucción, la paga por licencia a maestros candidatos a cargos electivos en las elecciones de 1976 habría de costar “alrededor de tres millones de dólares en sueldos.”